Citation Nr: 0032077	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  97-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to an initial rating for melasma and 
psoriasis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969, and again from November 1988 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied as not well grounded the veteran's claim 
for service connection for several disabilities, including 
service connection for an "abnormal EKG report."  She filed 
a November 1996 notice of disagreement, and this appeal was 
initiated.  A December 1996 statement of the case was 
afforded her, and she responded with a February 1997 VA Form 
9, perfecting her appeal.  

In a January 1997 rating decision, the veteran was awarded 
service connection for melasma, a skin disability; this award 
was merged in to a prior award of service connection for 
another skin disability, psoriasis, and her previous 10 
percent disability rating was continued unchanged.  The 
veteran responded with a June 1997 notice of disagreement 
regarding this combined disability rating, and her appeal of 
this issue was subsequently perfected by the filing of a 
substantive appeal in November 1997.  


FINDINGS OF FACT

1.  The veteran's melasma is characterized by small brown 
patches on several location of her face, and results in 
slight disability.

2.  The veteran's psoriasis is characterized by scaly, 
pruritic patches on the skin of both elbows and the forehead.  



CONCLUSIONS OF LAW

1.  A separate noncompensable initial rating for melasma is 
warranted, based on the evidence of record. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.20, 4.118, Diagnostic Codes 7800-7819 (2000).  

2.  An increased initial rating, in excess of 10 percent, for 
the veteran's service connected psoriasis is not warranted, 
based on the evidence of record. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Codes 7800-7819 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran first filed a claim for service connection for 
several disabilities, including skin disorders, in May 1996.  
She was afforded a VA medical examination that same month.  
She reported a history of skin rashes and pigmentation 
changes, with onset in the early 1990's.  Physical evaluation 
revealed mild scaling of the elbows, and slightly 
erythematous spots and mild scaling on her forehead.  She 
also had a triangular patch of hyper-pigmented skin on her 
chin; the examiner stated this patch "was very hard to 
see."  These skin irregularities were diagnosed as psoriasis 
and chloasma. 

The RO considered the medical evidence of record and issued 
an August 1996 rating decision awarding the veteran service 
connection for psoriasis, with a 10 percent initial rating.  

The veteran received VA outpatient treatment for her skin 
disability in October 1996.  According to clinical notes, she 
had small erythematous scaly patches on her elbows, forehead, 
and right ankle.  She also had mild patches of brown 
pigmentation on both cheeks.  The final diagnosis was of mild 
psoriasis and mild melasma.  She was afforded medication.  

In January 1997, the RO considered the additional medical 
evidence and awarded the veteran service connection for her 
melasma; this award was merged into the prior rating for 
psoriasis, and her previous 10 percent initial rating was 
continued.  She responded with a June 1997 notice of 
disagreement regarding her initial rating of 10 percent for 
her skin disorders.  She also requested a separate rating for 
each of her skin disorders, diagnosed as melasma and 
psoriasis.  Her appeal of service connection for a skin 
disability and an "abnormal EKG report" was perfected by 
the filing of a VA Form 9 in February 1997.

Private medical records from 1997 demonstrate that she sought 
treatment in March of that year for various skin 
disabilities.  Physical evaluation revealed diffuse 
irregularity of the pigmentation of the face.  These 
irregular patches involved the veteran's forehead, temples, 
cheeks, and chins; these patches were diagnosed as melasma.  
Both of the veteran's elbows also displayed scaly patches 
consistent with psoriasis.  The veteran was afforded cream 
medications for her skin disorders.  In an April 1997 written 
statement, the veteran's private physician, Dr. J.A.B., M.D., 
stated that psoriasis and melasma represent "two distinct 
entities."  

A July 1998 VA dermatological examination was afforded the 
veteran, and she reported a longstanding history of rashes on 
her head and upper extremities.  Physical examination 
revealed an approximately 2.5 cm round, erythematous, scaly, 
pruritic lesion on both elbows.  Several small patchy areas 
were also observed across the veteran's forehead and frontal 
hairline, consistent with psoriasis.  Finally, the veteran 
had several very small brown blotches on her cheeks, lateral 
aspect of the left side of her nose, and across her upper 
lip.  No ulceration, exfoliation, or crusting was noted.  The 
veteran was also without any associated systemic or 
psychiatric disabilities.  The final diagnoses were mild 
psoriasis of the elbows and scalp, and mild melasma of the 
face, both with positive clinical findings on examination.  

The RO reconsidered the veteran's claim in June 2000, at 
which time her prior rating of 10 percent for both skin 
disabilities was continued.  Her appeal was then presented to 
the Board.  

Analysis

As an initial matter, the veteran seeks separate ratings for 
her service connected psoriasis and melasma, both of which 
are recognized as skin disabilities but, as noted by her 
private physician, represent "two distinct entities."  The 
U. S. Court of Appeals for Veterans Claims has recognized 
that separate ratings may be assigned where the 
symptomatology of the disabilities in question is not 
"duplicative or overlapping."  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  In the present case, the veteran's 
psoriasis and melasma are, based on the July 1998 VA medical 
examination, present on distinct parts of her body.  
Additionally, the location of skin disabilities is recognized 
as a distinguishing characteristic by the VA's Schedule of 
Diagnostic Ratings.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7806 (2000).  Because the medical evidence clearly 
establishes that the veteran's service connected psoriasis is 
present on her elbows and scalp, but her melasma is present 
on her face, her disabilities are sufficiently unique to 
warrant separate ratings.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  

I.  Increased initial rating - Melasma

The veteran seeks an increased initial rating for her 
melasma, currently rated, in conjunction with her psoriasis, 
as 10 percent disabling under Diagnostic Codes 7816-7800.  As 
is noted above, a separate initial rating is warranted for 
melasma.  

The rating criteria for skin disabilities does not include 
specific criteria for melasma.  The most analogous criteria 
are found under Diagnostic Code 7800, for scars, disfiguring, 
of the head, face, or neck.  See 38 C.F.R. § 4.20 (2000).  
Under this Code, a noncompensable rating is assigned for 
slight, if any, scarring or other impairment.  Moderate 
scarring, disfiguring in nature, warrants a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  For 
the reasons to be discussed below, a noncompensable initial 
rating is warranted for the veteran's service connected skin 
disability of melasma.  

According to the veteran's initial May 1996 VA medical 
examination, she had a triangular patch of hyper-pigmented 
skin on her chin which the examiner described as "very hard 
to see."  VA outpatient treatment records from October 1996 
also confirm only mild melasma.  Private medical records from 
March 1997 confirm diffuse irregularities of the pigmentation 
of the face which involved the veteran's forehead, temples, 
cheeks, and chins; these patches were diagnosed as melasma.  
However, the private medical doctor did not discuss the 
degree of severity of the veteran's hyperpigmentation due to 
melasma.  

Finally, the veteran was afforded another VA medical 
examination in July 1998, at which time she had several 
"very small" brown blotches on her cheeks, lateral aspect 
of the left side of her nose, and across her upper lip.  No 
ulceration, exfoliation, or crusting was noted.  The veteran 
was also without any associated systemic or psychiatric 
disabilities.  The final diagnoses included mild melasma of 
the face, with positive clinical findings on examination.  In 
summation, the totality of the evidence suggests the veteran 
has only slight impairment resulting from her service 
connected melasma, as her melasma patches was characterized 
as "very hard to see" in 1996 and "very small" in 1998; 
thus, a noncompensable, though separate, initial rating for 
melasma is warranted.  

The veteran's melasma has been considered in light of other 
potentially analogous rating codes; however, other codes for 
the skin do not offer an increased initial rating for the 
veteran's current level of impairment, and therefore do not 
warrant the assignment of an alternate diagnostic code.  See 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7800-7819 (2000).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for her service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
her claim for service connection has the service connected 
disability been more disabling than as currently rated.  Her 
dermatological disability of melasma has presented a degree 
of impairment equal to a noncompensable initial rating since 
the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's melasma has itself required no 
periods of hospitalization since her service separation, and 
is not shown by the evidence to present marked interference 
with employment, as she has reported no lost time from work 
due to her melasma disability.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that her service-connected 
melasma is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, a separate noncompensable initial rating is 
warranted for the veteran's service connected melasma of the 
face.  

II.  Increased initial rating - Psoriasis

Currently, the veteran's psoriasis has been assigned a 10 
percent rating.  Psoriasis is listed under Diagnostic Code 
7816, which then makes reference to Diagnostic Code 7806, for 
eczema.  Under this code, a noncompensable rating is 
warranted for slight, if any, exfoliation, exudation, or 
itching, if on a non-exposed surface or small area.  A 10 
percent rating will be awarded for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating will be warranted for constant exudation 
or itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816 (2000).  For 
the reasons to be discussed below, an increased initial 
rating is not warranted for the veteran's service connected 
psoriasis.  

In order to warrant an increased rating to 30 percent for 
psoriasis, constant exudation or itching, extensive lesions, 
or marked disfigurement must be demonstrated.  While the 
veteran has reported some itching and exudation at both 
elbows and along her forehead, the record does not 
demonstrate that it is constant, or results in extensive 
lesions or marked disfigurement.  When she was initially 
examined in 1996, her scaling of the skin of the elbows and 
forehead was "mild," with "slightly erythematous spots."  
Likewise, when she was again examined by VA personnel in 
1998, her psoriasis was again characterized as mild, with 
scaly lesions only 2.5 cm in diameter on her elbows, and 
"small patchy areas" of psoriasis on her forehead.  Private 
medical treatment records from 1997 also confirm psoriasis 
limited to the veteran's elbows, with no further discussion 
as to the severity of this disability.  Thus, the 
preponderance of the evidence is against an increased initial 
rating, to 30 percent, for the veteran's service connected 
psoriasis.  

The veteran's psoriasis has been considered in light of other 
potentially analogous rating codes; however, other codes for 
the skin do not offer an increased initial rating for the 
veteran's current level of impairment, and therefore do not 
warrant the assignment of an alternate diagnostic code.  See 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7800-7819 (2000).  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for her service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
her claim for service connection has the service connected 
disability been more disabling than as currently rated.  Her 
disability of psoriasis has, however, presented a degree of 
impairment equal to a 10 percent rating since the effective 
date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's psoriasis has itself required no 
periods of hospitalization since her service separation, and 
is not shown by the evidence to present marked interference 
with employment, as she has reported no lost time from work 
due to this skin disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that her service-connected 
psoriasis is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, an increased initial rating, in excess of 10 
percent, for the veteran's service connected psoriasis is not 
warranted.  



ORDER

1.  The veteran is assigned a separate noncompensable initial 
rating for melasma.  

2.  An increased initial rating, in excess of 10 percent, for 
the veteran's service connected psoriasis is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for a cardiovascular 
disability, which she alleges was observed during an ECG 
examination during service.  However, her May 1995 in-service 
ECG, while initially characterized as abnormal, was found to 
be "[secondary] to conditioning - otherwise normal."  She 
has also stated that she experienced a heart attack during 
service, resulting in a cardiovascular disability.  
Subsequent to the RO's August 1997 denial of the veteran's 
claim, she was afforded a December 1997 chest X-ray, 
including discussion of her cardiovascular system.  However, 
the RO failed to both consider this evidence, and issue a 
supplemental statement of the case to the veteran, as is 
required by law.  See 38 C.F.R. § 19.31 (2000).  A remand is 
required to correct this procedural error.  

Also, during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

For the reasons noted above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate her 
claimed cardiovascular disability or 
disabilities.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
her of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should evaluate each of the 
cardiovascular disabilities for which the 
veteran claims service connection, and 
determine if such a current disability 
exists and if it is as likely as not if 
such a disability was either incurred in 
or aggravated by service.  The medical 
basis for all opinions expressed should 
be indicated.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure full 
compliance with that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  For 
further guidance on the processing of this 
appeal in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 



